3. Agency for the Cooperation of Energy Regulators (
- Before the vote:
(FR) Mr President, I would like to ask for a separate vote on Amendment 18 because it deals with the Agency's seat. I am thus calling for a separate vote.
rapporteur. - Mr President, I object to this request. This report is a package which has been agreed amongst the groups. I do not think it is appropriate to make a request after the deadline and to open up the package in this way, so I ask my colleagues to join me in objecting to this.
(Parliament rejected the request)